DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 7/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 21, 22, 33, 39 and 40 have been amended.  Claims 1-16, 19 and 20 have been cancelled.  No claims are newly added.  Accordingly, claims 17, 18 and 21-40 remain pending in the application.  Claims 17 and 18 stand withdrawn from further consideration, without traverse.  Claims 21-40 are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claim 22 under 35 USC 112(b) moot.  Specifically, claim 22 has been amended to specify that the detachment is describing “at least one of the at least two arms” from the body.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claim 39 under 35 USC 112(d) moot.  Specifically, claim 39 has been amended to depend from claim 33 instead of claim 32 which remedies the further limiting issue.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the duplicate claim warning moot.  Specifically, claim 39 has been amended to depend from claim 33 instead of claim 32 which remedies the duplicate claim issue.  Thus, said warning has been withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-40 stand rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. (USPN 4,735,804, Apr. 5, 1988, hereinafter as “Caldwell").
The instant invention is drawn to a gastroretentive dosage form (GRDF) for extended retention in a stomach comprising a body made from a pharmaceutically acceptable material and comprising at least two arms and an active pharmaceutical ingredient (API) or diagnostic, and configured to transform between a collapsed configuration for ingestion, an expanded configuration for retention within the stomach for a predetermined time period, and a third configuration wherein the GRDF disassembles such that each of the disassembled parts of the GRDF is sized for exiting the stomach and wherein at least one of the at least two arms is configured to detach as an individual part from the body for exiting the stomach at a pH higher than about 5 (independent claim 21); or wherein at least one of the at least two arms is configured to force the disassembly of the body, as individual parts, due to the erosion of a pH sensitive material at a pH higher than about 5 (independent claim 33). Independent claim 41 is drawn to a GRDF for extended retention in a stomach comprising at least two arms and an API or diagnostic, and configured to transform between a collapsed configuration for ingestion, an expanded configuration for retention within the stomach for a predetermined time period and a third configuration wherein the GRDF disassembles into individual parts such that each of the disassembled parts of the GRDF is sized for exiting the stomach and wherein the third configuration can be induced by erosion of a pH sensitive material at a pH higher than about 5. 
Regarding instant claim 21, 22, 25, 33, 35 and 40, Caldwell teaches a gastroretentive dosage form (GRDF) for controlled release of an active agent, wherein the GRDF is retained in a stomach (gastric retention, abstract; col. 3, line 35) and comprises: a continuous stick figure (col. 3, line 36) that transforms between a collapsed configuration for ingestion (capsule, Fig. 2a and 2b; col. 3, line 39; col. 4, lines 19-20; col. 8, lines 14-15), an expanded configuration for retention within the stomach for a predetermined amount of time depending on the desired time profile release of an active agent (col. 3, lines 40-41; col. 4, lines 30-35; Fig. 1 and 2) and a third configuration wherein after the predetermined time period has elapsed, the GRDF erodes, disintegrates or otherwise alters its properties such that the GRDF would exit from the stomach and into the intestine (i.e., by way of the pyloric valve; col. 2, line 67 – col. 3, line 1; col. 3, lines 12-17; col. 3, lines 61-65).  Caldwell teaches a particular embodiment that is composed of four rods or sticks that are fastened together with silastic corners (Fig 1; col. 3, lines 26-27; col. 6, lines 58-67; col. 8, lines 14-16). Caldwell teaches that the corners are squeezed together such that the sticks/rods move or compress in order to insert the GRDF into a capsule or similar container (col. 4, lines 3-16).  In a particular embodiment, Caldwell teaches a device having barium-loaded (diagnostic) silastic non-erodible corners and erodible rods (Example 1).  Such an embodiment would yield an example of a “third configuration” wherein the rods (body) would erode over time and eventually fail mechanically, but the non-erodible corners (arms) would remain intact and detach/disassemble from the rods and then be able to exit the stomach as individual parts (col. 2, line 67 – col. 3, line 1; col. 3, lines 12-17; col. 3, lines 61-65).  It is important to note that the instant specification defines “body” as “to include any collection of parts or materials that are more or less constrained or otherwise connected to move together by translation or rotation” ([000172]) and “arm” is defined as “includes any structure that includes a length, width and thickness and aids in achieving size for gastric retention” ([000177]).  Caldwell also teaches that the biologically active agent can be incorporated into the erodible rods or the silastic corners of the device (col. 5, lines 51-58; col. 8, lines 14-16; claim 1). Caldwell also teaches erodible pH dependent polymers (col. 5, lines 7-8) and specifically teaches hydroxypropylmethylcellulose phthalate (HPMCP) (instant claims 24-26, 35 and 36) which is soluble in aqueous alkali (basic pH greater than 7) as evidenced by Handbook of Pharmaceutical Excipients (pages 334, Section 10 – Typical Properties, Solubility) as well as cellulose acetate phthalate (CAP) (instant claims 23, 26, 34 and 36), which is soluble in a pH as low as 6.0 as evidenced by Handbook of Pharmaceutical Excipients (page 144, Section 10 Typical Properties – Solubility).  Example 5 further exemplifies a particular embodiment having rods comprising the particular erodible pH dependent polymer, HPMCP (Example 5).
While Caldwell is silent to the explicit recitations of “wherein at least one of the at least two arms is configured to detach as an individual part from the body for exiting the stomach at a pH higher than about 5” (instant claim 21), selection of a pH sensitive material that erodes at a pH higher than 5 (instant claim 22), “wherein at least one of the at least two arms is configured to force the disassembly of the body, as individual parts, due to the erosion of a pH sensitive material at a pH higher than about 5” (instant claim 33) and “wherein the third configuration can be induced by erosion of a pH sensitive material at a pH higher than about 5” (instant claim 40), Caldwell teaches HPMCP and CAP, both of which, possess the property of eroding at a pH of greater than 5.  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a material that erodes at a pH higher than about 5 such as HPMCP or CAP with a reasonable expectation of success because Caldwell teaches that said polymers are suitable for incorporation into a gastroretentive device (MPEP 2144.07).  One of ordinary skill would have been motivated to do so because said polymers are erodible polymers and the incorporation of erodible polymers will modify the erodibility of the device, and thereby, the release profile of the active agent.  

Regarding instant claims 23, 26, 34 and 36, Caldwell teaches that the rods comprise erodible pH dependent polymers (col. 5, lines 7-8; Example 1).  Caldwell is silent to the limitation “wherein the pH sensitive material erodes at a pH of no more than about 7.5”.  However, as discussed above, Caldwell teaches the particular erodible pH dependent polymer, CAP, which is soluble in a pH as low as 6.0 as evidenced by Handbook of Pharmaceutical Excipients (page 144, Section 10 Typical Properties – Solubility).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include rods that are erodible in a pH of higher than about 5 to no more than about 7.5 with a reasonable expectation of success because Caldwell teaches erodible rod materials that are erodible at a pH as low as 6.0.  One of ordinary skill in the art would have been motivated to do so because Caldwell teaches CAP which is erodible at a pH as low as 6.0 is suitable as an erodible material for a GRDF (MPEP 2144.07).

Regarding instant claims 24, 26 and 36, Caldwell teaches that the rods comprise erodible pH dependent polymers (col. 5, lines 7-8; Example 1).  Caldwell is silent to the limitation “wherein the pH sensitive material erodes in a basic environment”.  However, as discussed above, Caldwell teaches the particular erodible pH dependent polymer, HPMCP, which is soluble in a basic pH as evidenced by Handbook of Pharmaceutical Excipients (page 144, Section 10 Typical Properties – Solubility).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include rods that are erodible in a basic environment, or pH of greater than 7, with a reasonable expectation of success because Caldwell teaches erodible rod materials that are erodible in a basic pH.  One of ordinary skill in the art would have been motivated to do so because Caldwell teaches HPMCP which is erodible in a basic pH is suitable as an erodible material for a GRDF (MPEP 2144.07).

Regarding instant claims 27 and 37, Caldwell teaches that the device generally comprises an amount of polymer ranging from 10-99.9% (preferably 20-60%) (col. 7, lines 47-52).  While Caldwell does not teach a particular embodiment comprising pH sensitive material in an amount of less than 20% of the total weight of the body of the GRDF, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of said pH sensitive material by way of routine experimentation with a reasonable expectation of success.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  One of ordinary skill in the art would have been motivated to determine where in a disclosed set of percentage ranges the optimum combination of percentages because it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05).  A skilled artisan would also have been motivated to modify the amount of pH sensitive material because Caldwell teaches that said material affects the erodibility of the device and thereby the release profile of the active agent (col. 5., lines 1-10 and 50-58; Examples).

	Regarding instant claim 28, Caldwell teaches that the device generally comprises a total amount of polymer ranging from 10-99.9% (preferably 20-60%) (col. 7, lines 47-52).  In a particular embodiment, Caldwell teaches a device having four silastic (non-erodible polymer) corners and various proportions of erodible polymer to non-erodible polymer rods (Examples, e.g., Example 5; Fig.1).  As noted above, Example 5 specifically teaches an erodible pH sensitive polymer. Fig. 1 illustrates that the corners make up the majority of the device whereas the rods are a minority portion of the device.  From these teachings, one of ordinary skill in the art would deduce that a major portion of the device is made up of a non-erodible polymer and a minor portion is made up of an erodible polymer.  Given the teaching that there are embodiments that contain as little as 10% total polymer (erodible and non-erodible) in the device, a non-erodible polymer would make up less than 10% of the device.
While Caldwell does not teach a particular embodiment comprising pH sensitive material in an amount of less than 10% of the total weight of the body of the GRDF, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the amount of said pH sensitive material by way of routine experimentation with a reasonable expectation of success.  MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’”  One of ordinary skill in the art would have been motivated to determine where in a disclosed set of percentage ranges the optimum combination of percentages because it is the normal desire of scientists or artisans to improve upon what is already generally known (MPEP 2144.05).  A skilled artisan would also have been motivated to modify the amount of pH sensitive material because Caldwell teaches that said material affects the erodibility of the device and thereby the release profile of the active agent (col. 5., lines 1-10 and 50-58; Examples).

 Regarding instant claim 29, Caldwell teaches a particular embodiment having non-erodible corners and rods comprising a pH sensitive erodible polymer and non-erodible polymer (Example 5).  Such an embodiment would result in the rods (body) at least partially eroding or degrading over time (Example 5; col. 2, line 67 – col. 3, line 2; col. 3, lines 12-17; col. 3, lines 61-65).

Regarding instant claim 30, the instant specification states that the retention mechanism can be a capsule such as a 000 gelatin capsule ([00035] and Examples).  Caldwell teaches compressing the device into a capsule and once the capsule reaches the stomach, the capsule will dissolve and/or disintegrate such that the device will expand or unfold into an expanded configuration (col. 4, lines 17-30; Fig. 2b).  While Caldwell does not explicitly state that the dissolution occurs in less than 5 minutes, Caldwell teaches 000 gelatin capsules (Example 1). A skilled artisan would expect the same 000 gelatin capsule in Caldwell to dissolve in the same amount of time as the 000 gelatin capsule in the instant application. A composition and its properties are inseparable (MPEP 2111.01). 

Regarding instant claims 31, 32, 38 and 39, Caldwell teaches particular embodiments that the retention time and controlled delivery of active agent is 6-12 months or 3-4 weeks (col. 4, lines 37-47) which reads on the time period of “18 hours to 180 days” and “24 hours to 180 days”. 

Thus, the teachings of Caldwell render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 7/29/2022, regarding the 103 rejection over Caldwell have been fully considered but they are not persuasive. 
	Applicant argues that Caldwell does not disclose that at least one of the at least two arms is configured to detach as an individual part from the body for exiting the stomach; Caldwell does not disclose that at least one of the at least two arms is configured to force the disassembly of the body, as individual parts; and Caldwell does not teach that the GRDF disassembles into individual parts such that each of the disassembled parts of the GRDF is sized for exiting the stomach as is claimed in independent claims 21, 33 or 40.  Remarks, pages 7-8.
	In response, it is respectfully submitted that the instant specification defines “body” as “to include any collection of parts or materials that are more or less constrained or otherwise connected to move together by translation or rotation” ([000172]) and “arm” is defined as “includes any structure that includes a length, width and thickness and aids in achieving size for gastric retention” ([000177]).  Caldwell teaches a device that is composed of four rods or sticks that are fastened together with silastic corners (Fig 1; col. 3, lines 26-27; col. 6, lines 58-67; col. 8, lines 14-16). In a particular embodiment, Caldwell teaches a device having silastic non-erodible corners and erodible rods (Example 1).  Such an embodiment would yield an example of a “third configuration” wherein the rods (body) would erode over time and eventually fail mechanically, but the non-erodible corners (arms) would remain intact and detach/disassemble from the rods and then be able to exit the stomach as individual parts (col. 2, line 67 – col. 3, line 1; col. 3, lines 12-17; col. 3, lines 61-65).  Giving the claims the broadest reasonable interpretation in light of the specification, Caldwell meets the requirements of the claims.  
	Applicant states that claims 23-32 depend from claim 21 and claims 34-39 depend upon claim 33.  Applicant asserts that for at least the same reasons as claims 21 and 33 are patentable over Caldwell, said dependent claims are also patentable.  Remarks, page 8.
	In response, it is respectfully submitted that for the same reasons as explained above regarding independent claims 21 and 33, dependent claims 22-32 and 34-39 are also obvious over Caldwell.  No additional arguments are presented regarding the dependent claim limitations.  As such, the dependent claims are obvious for the reasons of record.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

Double Patenting (Obviousness-type)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,147,766.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are substantially overlapping with the subject matter of the patented claims.
The instant claims are described above.
The patented claims are drawn to a gastric retentive device comprising a carrier portion comprising a first arm and a second arm and an active or diagnostic agent; wherein the active or diagnostic agent comprises part of at least one of the arms; wherein the at least one of the arms is configured to release the active or diagnostic agent into a subject’s gastric environment following administration of the device thereto; wherein the carrier portion is coated with a polymer coating on its outer surface; and wherein when the device is in a collapsed configuration, the arms are in a closed configuration that is sized and shaped for oral administration; and wherein when the device is in an expanded configuration, the arms are shaped, sized, or both shaped and sized, such that the device does not pass through a pylorus; and wherein upon separation of at least one of the arms from the carrier portion, the device separates into two or more subparts that are individually sized or shaped to pass through the pylorus; and method of using thereof.  Patented claim 2 includes the particular pH dependent polymer, hydroxypropyl methylcellulose acetate succinate (HPMCAS).  It is noted that HPMCAS degrades at a pH higher than 5 as evidenced by the instant specification at [00092] which encompasses basic pH values.
While the patented claims do not claim all of the elements in a single claim, it would have been prima facie obvious to one of ordinary skill in the art to combine each of the elements and arrive at the instant invention with a reasonable expectation of success because the patent claims the elements individually as suitable for the incorporation into a GRDF.  Thus, the instant claims are not patentably distinct from the patented claims.

Response to Arguments
Applicant's arguments, filed 7/29/2022, regarding the double patenting rejection over USPN 11,147,766 have been fully considered but they are not persuasive. 
	Applicant requests that the Examiner reconsider the double patenting rejection when at least one independent claim of this application has been allowed or has been noted as being allowable over the cited references.  Remarks, page 9.
	In response, it is respectfully submitted that Applicant’s request is acknowledged, however, no claim is deemed allowable at this time.  It is noted that the rejection has been reconsidered in light of the claim amendments and the rejection remains applicable to the claims as they are currently written.
	Thus, for these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is maintained.

New Objection
	In light of Applicant’s amendments, the following objection has been newly added:
Claim Objections
Claim 28 is objected to because of the following informalities: the claim recites “I 0%” which appears to be a typographical error.  The claim previously recited “10%” and looks to have been inadvertently amended.  It is suggested that “I 0%” is replaced with “10%”.  Appropriate correction is requested.

Conclusion
All claims have been rejected; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617